IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SUZETTE BENET, ADMINISTRATOR OF         : No. 840 MAL 2015
THE ESTATE OF GILBERTO ALVAREZ,         :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
LLOYD THOMAS, HAYDEN THOMAS             :
AND/OR THE OUTDOORSMAN INC.,            :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.